Citation Nr: 0017423	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for recurrent callous 
formation, soles of feet, toes under metatarsal bones, and 
sides of feet with tinea pedis, chronic, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The appellant had active service from June 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision, in 
which the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for recurrent callous formation, soles of feet, 
toes under metatarsal bones, and sides of feet with tinea 
pedis, chronic, and assigned a noncompensable disability 
evaluation, effective from January 13, 1998.  The Board has 
rephrased the issue listed on the title page to accurately 
reflect the issue on appeal.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (separate or "staged" ratings must be 
considered for initial rating claims following a grant of 
service connection where the evidence shows varying levels of 
disability for separate periods of time).

In a March 1999 written statement, the appellant withdrew 
from appeal the issue of an increased rating for post 
traumatic stress disorder (PTSD).  The Board will proceed 
accordingly.  38 C.F.R. § 20.204(b) (1999).

Further, in his Form 9 dated in March 1999, the appellant 
claimed that he had a fungal infection of the groin and hands 
which first manifested in service.  Additionally, in the 
Informal Hearing Presentation dated in September 1999, the 
appellant's representative raised claims for service 
connection for epididymitis and entitlement to an earlier 
effective date for the award of service connection for 
recurrent callous formation and tinea pedis of the feet based 
upon clear and unmistakable error in an August 1996 rating 
decision.  Finally, in a March 1998 statement, the appellant 
apparently raised a claim for service connection for high 
blood pressure as secondary to his service-connected PTSD.  
These issues are referred to the RO for appropriate action.



REMAND

Additional development is needed prior to further disposition 
of the veteran's claim.  Potentially relevant medical records 
have not been obtained by the RO.  For example, at his 
personal hearing in December 1998 the veteran stated that he 
had an upcoming VA medical appointment for his feet in 
February 1999.  The most recent VA outpatient treatment 
records associated with the claims folder are dated in 1998.  
Therefore, the RO should make arrangements to obtain these 
records on remand, as the duty to assist involves obtaining 
relevant medical reports where indicated by the facts and 
circumstances of the individual case.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Further, the veteran has not been examined by VA since May 
1996.  This examination is quite dated and did not provide 
the medical information necessary for the Board to render 
findings of medical fact regarding the degree of disability 
resulting from the veteran's foot disability.  The examiner 
made very few objective medical findings.  Therefore, the 
Board finds that further development is required in this 
regard.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Accordingly, this case is REMANDED for the following action:

1.  Request that the veteran provide a 
list of those who have treated him for his 
service-connected foot disability since 
1998 and obtain all records of any 
treatment reported by the veteran that are 
not already in the claims file.  The Board 
is particularly interested in any 
treatment received at the Jackson, 
Mississippi, VA Medical Center (VAMC). 

With respect to the VAMC, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  Following the receipt of any 
additional records, the appellant should 
be afforded an appropriate VA examination 
for the purpose of determining the current 
severity of his service-connected 
recurrent callous formation, soles of 
feet, toes under metatarsal bones, and 
sides of feet with tinea pedis.  

The examiner should be given a copy of 
this remand and the appellant's entire 
claims folder.  The examiner should be 
requested to review the appellant's 
medical history prior to conducting the 
examination, and state that this has been 
accomplished.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  Unretouched 
photographs of all affected areas should 
be taken.

It is requested that the examiner obtain a 
detailed history as to any and all recent 
periods of exacerbation and remission.  
The examiner should identify all residuals 
of the service-connected disability, 
including the size and location of the 
affected area.  The examiner should 
describe in detail the veteran's foot 
disability and also note whether there is 
any tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the condition imposes any 
limitation on function.  The examiner 
should further note whether there is any 
exfoliation, exudation or itching, and if 
so, to what extent.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7819 
(1999). 

Any indications that the appellant's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
consideration of all the evidence of 
record and all potentially applicable 
diagnostic codes.  Review the evidence of 
record at the time of the February 1999 
rating decision that was considered in 
assigning the original disability rating 
for the service-connected disability, 
then consider all the evidence of record 
to determine whether the facts showed 
that the veteran was entitled to a 
compensable disability rating for this 
condition at any period of time since his 
original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

5.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case that correctly 
identifies the issue as on appeal from 
the initial grant of service connection.  
Allow an appropriate period of time for 
response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


